UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- X
                                                         :
                                                                                 12/26/2019
BOARD OF TRUSTEES OF PACE                                :
INDUSTRY-UNION MANAGEMENT                                :
FUND,                                                    :
                                                         :         19-MC-461 (VSB)
                                         Plaintiff,      :
                                                         :              ORDER
                      - against -                        :
                                                         :
MERCER INC.,                                             :
                                                         :
                                         Defendant. :
                                                         :
-------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Federal Rule of Civil Procedure 45 requires a motion to quash or compel compliance

with a subpoena to be filed in the district where compliance is required. However, Rule 45(f)

allows for the transfer of a motion to quash or compel the subpoena to the issuing court “if the

person subject to the subpoena consents.” Here, Plaintiff moves to compel Defendant to produce

certain documents subject to a subpoena. This is the court where compliance with the relevant

subpoena is required. The issuing court is the District of Idaho, where the underlying action is

pending. Mercer, “the person subject to the subpoena,” consents to the transfer. (Doc. 20 at 1.)

The plaintiff in the underlying case (Ely), and the interested non-party (Clearwater), also consent

to the transfer. (Id.) Defendant in the underlying case (the Plaintiff in this case), “takes no

position on the issue of transfer.” (Id.)

        Accordingly, Plaintiff’s pending Motion to Compel, (Doc. 7), is hereby transferred to the

District of Idaho.
       The Clerk’s Office is respectfully directed to transfer the pending motions to the District

of Idaho and to close this matter.

       SO ORDERED.

Dated: December 26, 2019
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
